Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 04/12/2021 ("04-12-21 OA"), the Applicant substantively amended claims 1, 3, 6, 7, 9, 14 and 171, canceled claims 5, 13 and 20 and added new claims 21-23 on 07/12/2021 ("07-12-21 Response").
The Applicant amended the title and paragraphs [0019], [0028], [0043] and [0048] in the 07-12-21 Response. 

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 04-12-21 OA.
Applicant's amendments to the independent claims 1 and 17 have overcome 35 U.S.C. 103 rejection of claims 1-3, 8 and 17-19 as being unpatentable over Hu in view of Liu set forth starting on page 3 under line item number 2 of the 04-12-21 OA.
Applicant's amendments to the independent claim 9 have overcome 35 U.S.C. 103 rejection of claims 9-12, 15 and 16 as being unpatentable over Hu in view of Liu 

Allowable Subject Matter
Claims 1-4, 6-12, 14-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, forming a second photoresist layer over the first conductive material, wherein the second photoresist layer comprises at least one second opening;
forming a second conductive material in the at least one second opening;
removing the first photoresist layer and the second photoresist layer, to form a plurality of first conductive patterns and at least one second conductive pattern; and
forming a dielectric layer, wherein the at least one second conductive pattern is disposed in the dielectric layer.
Claims 2-4, 6-8, 21 and 22 are allowed, because they depend from the allowed independent claim 1.

Independent claim 9 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, the seed layer is partially removed by an etching process, and the plurality of first conductive patterns are partially removed by the etching process.
Claims 10-12 and 14-16 are allowed, because they depend from the allowed independent claim 9.

Independent claim 17 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, wherein the seed layer is partially removed by an etching process, and the plurality of conductive patterns are partially removed by the etching process. 
Claims 18, 19 and 23 are allowed, because they depend from the allowed independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        16 July 2021


    
        
            
        
            
        
            
        
            
    

    
        1 For example, the scope of the independent claim 1 has been changed substantively, because although the independent claim 1 has been amended to include the limitations of the previously-indicated allowable claim 5, the independent claim 1 has also been amended to remove limitations, among other things, "an encapsulant encapsulating the die." Similar change of scope can be found in the amended independent claims 9 and 17.